NUMBER 13-20-00077-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


    In the Matter of the Marriage of Ephraim Karsagi and Alyssa Lyn
        Karsagi and in the Interest of E.B.K. and A.Y.K., Children



                  On appeal from County Court at Law No 1
                         of Brazos County, Texas.


                           ORDER OF ABATEMENT
   Before Chief Justice Contreras and Justices Longoria and Perkes
                          Order Per Curiam

       Appellant, Alyssa Karsagi, filed an affidavit of indigence with the trial court on

December 20, 2019. On March 6, 2020, a contest to the affidavit was filed in this court.

Subsequently, on April 17, 2020, appellant filed a new affidavit of indigence.

       Accordingly, we ORDER that pursuant to Texas Rule of Appellate Procedure

20.1(e), the trial court clerk, the court reporter, or any party to this cause must challenge

appellant’s claim of indigence filed on April 17, 2020, by filing a contest to appellant’s

declaration of inability to pay costs in the trial court within 10 days from the date of this

order. See TEX. R. APP. P. 20.1(e).
       If a contest is timely filed, we ORDER the trial court to conduct a hearing or sign

an order extending the time to conduct a hearing within 10 days after any contest is

filed. See TEX. R. APP. P. 20.1(i)(2)(B) (“The trial court must either conduct a hearing or

sign an order extending the time to conduct a hearing . . . within 10 days after the trial

court received a contest referred from the appellate court.”). However, the trial court may

not order the time for conducting a hearing on a contest to be extended for more than 20

days from the date the order is signed. See TEX. R. APP. P. 20.1(i)(3).

       If a contest is timely filed, we ORDER the trial court, within 40 days from the date

of this order, to prepare a written order and written findings of fact and conclusions of law

regarding its indigence determination. We further ORDER the trial court clerk, as soon as

practicable but in no event later than 60 days from the date of this order, to file a

supplemental clerk’s record, containing (1) the contest; (2) the trial court’s order; and (3)

the trial court’s findings of fact and conclusions of law. The court reporter is ORDERED to

prepare and file the reporter’s record of the trial court’s hearing as soon as practicable

but in no event later than 60 days from the date of this order.

       If no contest is filed or a contest is filed untimely, we ORDER the trial court clerk

to file a supplemental clerk’s record containing a certificate that states either no contest

was filed or a contest was filed untimely within 20 days from the date of this order.

       IT IS SO ORDERED.

                                                         PER CURIAM



Delivered and filed the
17th day of November, 2020.




                                             2